

Exhibit 10.1


SETTLEMENT AND RELEASE AGREEMENT


SETTLEMENT AND RELEASE AGREEMENT, dated as of June 8, 2006 (this “Agreement”),
by and between SmartVideo Technologies, Inc. (“SMVD”) and Enable Growth
Partners, L.P. (“Enable”).


WHEREAS, on March 29, 2005, Enable purchased common stock and warrants from SMVD
pursuant to the Securities Purchase Agreement, dated as of March 29, 2005, by
and among SMVD and Enables signatory thereto (the “Purchase Agreement”);


WHEREAS, a dispute arose between Enable and SMVD over certain provisions
contained in the Purchase Agreement; and


WHEREAS, Enable and SMVD desire to resolve certain disputes over the provisions
contained in the Purchase Agreement, and for this reason, have entered into this
Agreement, which sets forth the terms and conditions upon which SMVD is issuing
to Enable 450,000 shares of common stock of SMVD in consideration for Enable
releasing SMVD from liability resulting from such disputes.


NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties agree as follows:


1. Allegation of Damages. Enable has alleged that on November 29 and 30, 2005
and December 1, 6, 7, 12 and 13, 2005, SMVD failed to deliver unlegended common
stock certificates of SMVD to Enable upon request within five business days as
required pursuant to Section 5(d) of the Purchase Agreement and as a result of
being bought in because of such failure, Enable was damaged in the amount of
$1,757,567.71 (the “Allegation”). Attached hereto as Exhibit A is a spreadsheet
setting forth Enable’s claim for damages as a result of the Allegations.


2. Issuance of Shares of Common Stock. In consideration for agreeing to release
SMVD from the Allegation pursuant to Section 3 below, SMVD shall issue to Enable
450,000 shares of Common Stock (the “Shares”), subject to adjustment for reverse
and forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement,
within 5 business days of the date hereof. SMVD shall register the Shares for
resale by enable on a registration statement with the Securities and Exchange
Commission within 30 days of the date hereof and cause such registration
statement to be declared effective as soon as possible but in any event within
120 days. SMVD’s obligations to Enable with respect to the registration and
listing of the Shares shall be otherwise identical to SMVD’s obligations to
Enable with respect to any shares of common stock of Enable purchased pursuant
to the Purchase Agreement and Registration Rights Agreement entered into in
connection therewith.


 
-5-

--------------------------------------------------------------------------------

 


3. Mutual Release.


(a) Effective upon the issuance of the Shares, SMVD, for itself and its
affiliates and successors and assigns, hereby releases and discharges Enable and
its respective directors, officers, shareholders, members, partners, employees
and agents (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding a lack of such title or any other
title) successors and assigns from all suits, claims, charges, liabilities and
causes of action, whatsoever, whether known or unknown, in law or equity or
otherwise, which SMVD or its affiliates, successors and assigns have or may have
against any or all of them arising out of, relating to, or in connection solely
with the Allegation.


(b) Effective upon the issuance of the Shares, Enable, for itself and its
affiliates and successors and assigns, hereby releases and discharges SMVD and
its respective directors, officers, shareholders, members, partners, employees
and agents (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding a lack of such title or any other
title), successors and assigns from all suits, claims, charges, liabilities and
causes of action, whatsoever, whether known or unknown, in law or equity or
otherwise, which Enable or its affiliates, successors and assigns have or may
have against any or all of them arising out of, relating to, or in connection
solely with the Allegation.


4. Representations and Warranties of SMVD. SMVD represents and warrants to
Enable as follows:


(a) SMVD has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by SMVD and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of SMVD and
no further action is required by SMVD, its board of directors or its
stockholders in connection herewith. This Agreement has been duly executed by
SMVD and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of SMVD enforceable against SMVD in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating.


(b) SMVD is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has the requisite corporate power
and authority to execute, deliver and to consummate the transactions
contemplated hereby, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement;


(c) The Shares are duly authorized and, when issued will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens imposed by
SMVD other than restrictions on transfer; and


 
-6-

--------------------------------------------------------------------------------

 
(d) Neither the execution and delivery of this Agreement nor the performance by
SMVD of its obligations hereunder will violate any provision of law applicable
to SMVD or require any consent or approval of, or filing with or notice to any
public body or authority under any provision of law applicable to SMVD other
than notices or filings pursuant to the federal securities laws.


5. Representations and Warranties of Enable. The Enable represents and warrants
to SMVD as follows:


(c) Enable has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by Enable and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Enable
and no further action is required by Enable, its board of directors or its
stockholders in connection herewith. This Agreement has been duly executed by
Enable and, when delivered in accordance with the terms hereof will constitute
the valid and binding obligation of Enable enforceable against Enable in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating.


(d) Enable is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has the requisite corporate power
and authority to execute, deliver and to consummate the transactions
contemplated hereby, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement; and


(e) Neither the execution and delivery of this Agreement nor the performance by
Enable of its obligations hereunder will violate any provision of law applicable
to Enable or require any consent or approval of, or filing with or notice to any
public body or authority under, any provision of law applicable to Enable other
than notice or filings pursuant to the federal securities laws.


6. Expenses. All fees and expenses incurred by any of the parties hereto shall
be borne by the party incurring such fees and expenses and all sales, transfer
or other similar taxes payable in connection with this Agreement will be borne
by the party incurring such taxes.


7. Miscellaneous.


(f) This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, whether oral or written, between the parties
hereto with respect to the subject matter hereof. This Agreement may not be
amended orally, but only by an instrument in writing signed by each of the
parties to this Agreement.


 
-7-

--------------------------------------------------------------------------------

 
(g) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective directors, officers, heirs, legal representatives,
attorneys, successors and assigns.


(h) All representations, warranties and covenants shall survive the date hereof.


(i) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without reference to the conflict of
laws principles thereof. Enable and SMVD consent to the jurisdiction and venue
of the Courts of the State of Georgia within Fulton County, Georgia and the
United States District Court of the Northern District of Georgia, Atlanta
Division in connection with any claim or controversy arising out of or relating
to this Agreement.


(j) All notices and other communications under this Agreement shall be in
writing and delivery thereof shall be deemed to have been made when transmitted
by hand delivery, commercial overnight delivery service, telegram, telex,
telecopier or facsimile transmission, when confirmed, to the party entitled to
receive the same at the address indicated below or at such other address as such
party shall have specified by written notice to the other parties hereto given
in accordance herewith:



(i)
if to Enable, addressed to:



One Ferry Building, Suite 255
San Francisco, CA 94111
Attn: Adam Epstein
Fax: (415) 677-1580



(ii)
if to SMVD, addressed to:



3505 Koger Boulevard
Suite 400
Duluth, GA 30096
Attn: Richard E. Bennett, Jr.
Fax: (770) 279-3143   


(k) Any waiver by any party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement or one
or more sections shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other terms
of this Agreement. This Agreement may be executed in counterparts.


(l) Time is of the essence with respect to the obligations of the parties under
this Agreement.


 
-8-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, and intending to be legally bound hereby, Enable and SMVD
have executed this Agreement on the date first above written.
 

        SMARTVIDIO TECHNOLOGIES, INC.  
   
   
    By:   /s/ David R. Ross  

--------------------------------------------------------------------------------

Name: David R. Ross   Title: President

        ENABLE GROWTH PARTNERS, L.P.  
   
   
    By:   /s/ Adam Epstein  

--------------------------------------------------------------------------------

Name: Adam Epstein   Title: Principal


 
-9-

--------------------------------------------------------------------------------

 
Exhibit A
 
ENABLE GROWTH PARTNERS LP -
 
Tran
 
Trade
Settle
 
Trade
 
Code
Security  
Date 
Date 
Quantity
Amount 
Price
             
RESTRICTED S3 SALES 
         
sl
SMARTVIDEO TECHNOLOGIES - RSTD $0.75
11/7/2005
11/10/2005
36,000
$50,444.67
$1.4012
sl
SMARTVIDEO TECHNOLOGIES - RSTD $0.75
11/8/2005
11/14/2005
35,200
$49,802.39
$1.4148
sl
SMARTVIDEO TECHNOLOGIES - RSTD $0.75
11/11/2005
11/16/2005
25,500
$37,157.04
$1.4571
sl
SMARTVIDEO TECHNOLOGIES - RSTD $0.75
11/15/2005
11/18/2005
20,522
$45,721.10
$2.2279
sl
SMARTVIDEO TECHNOLOGIES - RSTD $0.75
11/15/2005
11/18/2005
44,445
$99,019.30
$2.2279
       
161,667
$282,144.50
$1.7452
             
 
Bought In on Reg SHO
11/29/2005
12/2/2005
32,285
$141,569.73
$4.3850
 
 
11/30/2005
12/5/2005
35,200
$194,480.00
$5.5250
 
 
12/1/2005
12/6/2005
25,500
$148,614.00
$5.8280
 
 
12/1/2005
12/6/2005
24,000
$146,350.26
$6.0979
 
 
12/6/2005
12/9/2005
41,005
$215,743.71
$5.2614
 
 
12/7/2005
12/12/2005
3,677
$18,274.69
$4.9700
 
 
 
 
161,667
$865,032.39
$5.3507
               
Loss - S3 sales
     
($582,887.89)
                                                         
ENABLE GROWTH PARTNERS LP - WARRANT CONVERSION SALES
     
sl
SMARTVIDEO TECHNOLOGIES INC
11/21/2005
11/25/2005
40,000
$146,517.82
$3.6629
sl
SMARTVIDEO TECHNOLOGIES INC
11/21/2005
11/25/2005
50,000
$190,806.96
$3.8161
sl
SMARTVIDEO TECHNOLOGIES INC
11/22/2005
11/28/2005
43,334
$163,054.60
$3.7627
       
133,334
$500,379.38
$3.7528
             
 
Bought In on Reg SHO
12/12/2005
12/15/2005
70,000
$450,198.00
$6.4314
 
 
12/12/2005
12/15/2005
20,000
$136,582.00
$6.8291
 
 
12/13/2005
12/16/2005
20,000
$142,884.00
$7.1442
 
 
12/13/2005
12/16/2005
23,224
$163,103.52
$7.0231
 
 
12/16/2005
12/21/2005
110
$707.30
$6.4300
                     
133,334
$893,475
$6.7010
               
Loss - warrant conversion
     
($393,095.44)
                               
Total Loss
     
($975,983.33)
               
 
Total Damages
 
 
 
$1,758,507.21
 



 
 

--------------------------------------------------------------------------------

 